DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7 July 2022 has been entered.  Claims 1-22 remain pending in the application.  Applicant's amendments to the Claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action dated 7 April 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7, 11-12, 14-15, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guibert (US 2,187,376).
Regarding claim 1, Guibert, as noted by the citations herein and the annotated figure below, teaches a hose-end spreader device (fig. 1), the device comprising: a hopper configured to contain an amount of granular product (4, see fig. 1), the hopper comprising a hopper inlet  and a hopper outlet in communication with the hopper inlet; a first chamber in communication with the hopper outlet, the first chamber comprising a first opening (11) through which the granular product exits the device; a first impeller (29, see col. 3, ln. 10-12) disposed in the first chamber; a housing disposed below the first chamber, the housing comprising a fluid inlet (20), a second chamber (14) in communication with the fluid inlet, and a second opening (15) in communication with the second chamber through which a fluid exits the device (fig. 1); and a second impeller (32) disposed in the second chamber (fig. 1) and being coupled to the first impeller (col. 3, ln. 14-15; fig. 1).
	Regarding claim 2, Guibert teaches the hose-end spread device described regarding claim 1, and further comprising a shaft (30/31) extending through the first chamber and the second chamber (fig. 1), the shaft being coupled to the first impeller and the second impeller (col. 3, ln. 14-15; fig. 1).
Regarding claim 3, Guibert teaches the hose-end spread device described regarding claim 2, and wherein the first chamber and the second chamber are constructed to keep the granular product separated from the fluid while inside the device (fig. 1).
Regarding claim 4, Guibert teaches the hose-end spread device described regarding claim 3, and wherein, when the fluid moves through the second chamber and exits the second opening, movement of the fluid causes rotation of the first impeller and the second impeller (col. 3, ln. 10-15 and 19-22), and rotation of the first impeller causes the granular product to exit the first opening (col. 3, ln. 7-9).
Regarding claim 5, Guibert teaches the hose-end spread device described regarding claim 1, and wherein the granular product and fluid mix at a distance at least two feet from the second opening (inherent, since the structure of the device of Guibert is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP 2112.01.I).
Regarding claim 7, Guibert teaches the hose-end spread device described regarding claim 1, and wherein the second opening is positioned forward of the first opening relative to a handle (5, see fig. 1).
Regarding claim 11, Guibert teaches the hose-end spread device described regarding claim 1, and further comprising a deflector (10) extending from the second opening (fig. 1) configured to cause the fluid exiting the second opening to spread (fig. 3).
Regarding claim 12, Guibert teaches the hose-end spread device described regarding claim 1, and further comprising a ledge extending from the first opening over the second opening configured to prevent the granular product from falling directly into the second opening (see annotated figure).
Regarding claim 14, Guibert teaches the hose-end spread device described regarding claim 4, and further comprising a handle (5).
Regarding claim 15, Guibert teaches the hose-end spread device described regarding claim 14, and further comprising a trigger (19) movably coupled to the handle (col. 2, ln. 47-49; fig. 1), the trigger being movable between a first position where fluid is prevented from entering the fluid inlet and a second position where fluid is allowed to enter the fluid inlet (col. 2, ln. 37-43).
Regarding claim 18, Guibert teaches the hose-end spread device described regarding claim 1, and further comprising a lid (2) removably coupled to the hopper (col. 2, ln. 1-3).
Regarding claim 19, Guibert, as noted by the citations herein and the annotated figure below, teaches a hose-end spreader device (fig. 1), the device comprising: a hopper configured to contain an amount of product (4, see fig. 1), the hopper comprising a hopper inlet and a hopper outlet in communication with the hopper inlet; a first chamber in communication with the hopper outlet, the first chamber comprising a first opening (11) through which the product exits the device; a first impeller (29, see col. 3, ln. 10-12) disposed in the first chamber; a second chamber (14) disposed below the first chamber, the second chamber comprising a second opening (15) through which a fluid exits the device (fig. 1); a second impeller (32) disposed in the second chamber (fig. 1), the second impeller being coupled to the first impeller (col. 3, ln. 14-15; fig. 1); and wherein the first chamber and the second chamber are constructed to keep the product separated from the fluid while inside the device (fig. 1); and wherein an axis of rotation of the first impeller is coincident with an axis of rotation of the second impeller (col. 3, ln. 10-15; figs. 1, 3).  
Regarding claim 20, Guibert teaches the hose-end spread device described regarding claim 19, and comprising a fluid inlet (20) in communication with the second chamber (fig. 1).
Regarding claim 21, Guibert teaches the hose-end spread device described regarding claim 19, and wherein the device is portable (fig. 1).
Regarding claim 22, Guibert, as noted by the citations herein and the annotated figure below, teaches a hose-end spreader device (fig. 1), the device comprising: a hopper configured to contain an amount of product (4, see fig. 1), the hopper comprising a hopper inlet and a hopper outlet in communication with the hopper inlet; a first chamber in communication with the hopper outlet, the first chamber comprising a first opening (11) through which the product exits the device; a first impeller (29, see col. 3, ln. 10-12) disposed in the first chamber; a second chamber (14) disposed below the first chamber (fig. 1), the second chamber comprising a second opening (15) through which a fluid exits the device (fig. 1); a second impeller (32) disposed in the second chamber (fig. 1), the second impeller being coupled to the first impeller (col. 3, ln. 14-15; fig. 1); and a fluid inlet (20) in communication with the second chamber (fig. 1); wherein the device is constructed such that a fluid flows through the fluid inlet into the second chamber, through the second chamber causing rotation of the first impeller and the second impeller (col. 3, ln. 10-15 and 19-22), and out the second opening, exiting the device (col. 3, ln. 34-37); wherein rotation of the first impeller causes the product to dispense from the first opening, exiting the device separate from the fluid (col. 3, ln. 7-9).

    PNG
    media_image1.png
    506
    747
    media_image1.png
    Greyscale

Annotated Figure 1 of Guibert for Claims 1, 12, 19, and 22
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunzel, Jr. et al. (US 5,409,166).
Regarding claim 1, Gunzel, Jr. teaches a hose-end spreader device (fig. 1), the device comprising: a hopper (35) configured to contain an amount of granular product (fig. 7), the hopper comprising a hopper inlet (col. 7, ln. 2-3) and a hopper outlet (55) in communication with the hopper inlet; a first chamber (24) in communication with the hopper outlet (col. 2, ln. 47-48), the first chamber comprising a first opening (56) through which the granular product exits the device (fig. 1); a first impeller (60) disposed in the first chamber (fig. 1); a housing (40) disposed below the first chamber (fig. 1), the housing comprising a fluid inlet (26), a second chamber (fig. 1 - interpreted to be the space defined by housing, 40) in communication with the fluid inlet, and a second opening (44) in communication with the second chamber through which a fluid exits the device (fig. 1); and a second impeller (36) disposed in the second chamber (fig. 1) and being coupled to the first impeller (col. 3, ln. 31-35; fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guibert in view of Martin (US 2,892,286).
Guibert discloses the hose-end spreader device described regarding claim 1, but does not explicitly disclose the diameter of the first impeller or the second impeller.  
Martin teaches a spreader device (10) comprising a hopper (12) configured to contain an amount of granular product (col. 2, ln. 25-26); a first impeller (52); a housing (24) having a second impeller (42) disposed therein (fig. 2); and wherein a diameter of the first impeller is greater than a diameter of the second impeller (fig. 2).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spreader device of Guibert such that the diameter of the first impeller is greater than a diameter of the second impeller, as taught by Martin, since the size of the first impeller must be sized to ensure that the granular product is transmitted toward the opening from which it exits the device (see Martin, fig. 2).  
Claims 8, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guibert in view of Barnett et al. (US 2013/0075502).
Regarding claims 8, Guibert discloses the hose-end spreader device described regarding claim 1, but does not disclose wherein a portion of the hopper is positioned forward of the first opening relative to the second chamber.
Barnett teaches a spreader device (10), the device comprising: a hopper (12) configured to contain an amount of granular product (par. 29), the hopper comprising a hopper inlet and a hopper outlet (54) in communication with the hopper inlet (par. 30, fig. 2); a first chamber (36) in communication with the hopper outlet (fig. 2), the first chamber comprising a first opening (30) through which the granular product exits the device (fig. 2); a first impeller (46) disposed in the first chamber (fig. 2); and wherein a portion of the hopper is positioned forward of the first opening (fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spreader device of Guibert such that a portion of the hopper is positioned forward of the first opening, as taught by Barnett, since this would allow a greater volume of granular product to be contained therein.  Further, such a modification would result in the portion of the hopper being positioned forward of the first opening relative to the second chamber in the spreader device of Guibert.  
Regarding claim 13, Guibert discloses the hose-end spreader device described regarding claim 1, but does not disclose further comprising a shutter plate movably coupled to the hopper, the shutter plate being movable between a first position where the shutter plate covers the hopper outlet and a second position where the shutter plate is retracted and uncovers the hopper outlet.
Barnett teaches the spreader device described regarding claim 8, and further comprising a shutter plate (56) movably coupled to the hopper (par. 39), the shutter plate being movable between a first position where the shutter plate covers the hopper outlet (fig. 2) and a second position where the shutter plate is retracted and uncovers the hopper outlet (fig. 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spreader device of Guibert to further comprises a shutter plate movably coupled to the hopper, the shutter plate being movable between a first position where the shutter plate covers the hopper outlet and a second position where the shutter plate is retracted and uncovers the hopper outlet, as taught by Barnett, since this would allow the flow of material from the hopper into the first chamber to be controlled (par. 39).  
Regarding claim 16, Guibert discloses the hose-end spreader device described regarding claim 15, but does not disclose further comprising a shutter plate movably coupled to the hopper, the shutter plate being movable between a first shutter plate position where the shutter plate covers the hopper outlet and a second shutter plate position where the shutter plate is retracted and uncovers the hopper outlet, wherein moving the trigger from the first position to the second position causes the shutter plate to move from the first shutter plate position to the second shutter plate position.
Barnett teaches the spreader device described regarding claim 13, and further comprising a trigger (106) and wherein moving the trigger from the first position to the second position causes the shutter plate to move from the first shutter plate position to the second shutter plate position (col. 4, ln. 16-25).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spreader device of Guibert to further comprise a shutter plate movably coupled to the hopper, the shutter plate being movable between a first shutter plate position where the shutter plate covers the hopper outlet and a second shutter plate position where the shutter plate is retracted and uncovers the hopper outlet, wherein moving the trigger from the first position to the second position causes the shutter plate to move from the first shutter plate position to the second shutter plate position, as taught by Barnett.  Such a modification would provide a convenient means for controlling both the flow of material from the hopper to the first chamber and the flow of fluid to the second chamber.  
Regarding claim 17, Guibert in view of Barnett discloses the hose-end spreader device described regarding claim 16, and wherein the handle is configured to be removably coupled to a hose (col. 2, ln. 47-49; fig. 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guibert in view of Gunzel, Jr. et al. (US 5,409,166).
Regarding claim 9, Guibert discloses the hose-end spreader device described regarding claim 4, but does not specifically disclose wherein an axis of rotation of the second impeller is perpendicular to a flow of the fluid through the second chamber.
Gunzel, Jr. teaches the spreader device described regarding claim 1, and further wherein an axis of rotation of the second impeller is perpendicular to a flow of the fluid through the second chamber (fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spreader device of Guibert such that an axis of rotation of the second impeller is perpendicular to a flow of the fluid through the second chamber, as taught by Gunzel, Jr., since this was a known arrangement for the second impeller such that the rotation of the second impeller also causes rotation of the first impeller to cause the granular product to be moved toward the first opening and the fluid toward the second opening.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guibert in view of Akazawa et al. (US 4,167,248).
Regarding claim 10, Guibert discloses the hose-end spreader device described regarding claim 4, but does not disclose further comprising an agitator disposed in a bottom portion of the hopper, the agitator being coupled to the first impeller and the second impeller.  
Akazawa teaches a spreader device comprising a hopper (1), a first chamber in communication with the hopper outlet (fig. 1) and a first impeller (11) disposed in the first chamber (fig. 1), a housing disposed below the first chamber (fig. 1) and a second impeller (5) disposed in the housing (fig. 1), and an agitator (9) disposed in a bottom portion of the hopper (fig. 1), the agitator being coupled to the first impeller and the second impeller (fig. 1).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the spreader device of Guibert to further comprise an agitator disposed in a bottom portion of the hopper, the agitator being coupled to the first impeller and the second impeller, as taught by Akazawa, since this was known to provide a means for disentangling the granular product contained with the hopper (see Akazawa, col. 2, ln. 68 - col. 3, ln. 9).  
Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Guibert does not disclose both of a hopper and a first chamber or wherein the first chamber comprises a first opening through which the granular product exits the device.  Regarding the former, Applicant states that Guibert fails to show any distinction between the portions of the container indicated by the Examiner as being the hopper and the first chamber since the separation of the hopper and first chamber does not allow for regulation of flow of granular product from the hopper to the first chamber.  Regarding the latter, Applicant states that the material does not exit the device at opening 11.  
In response, it is noted that the features upon which applicant relies (i.e., that there must be some regulation of the flow of granular material between the hopper and the first chamber, and that the granular material exits the device at opening 11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In particular regarding the former, Guibert shows a distinction between the hopper and the first chamber at the point at which the sloping wall 12 begins, and this will funnel the material toward the nozzle 10 of the device.  
In particular regarding the latter, the term “through” is construed to mean “by way of”, consistent with the definition found in the American Heritage dictionary, and during normal operation of the device, all the granular material exiting the device does so “by way of” opening 11 (see col. 2, ln. 29-32).  The term “at” used in Applicant’s arguments, but not recited by the claim, requires the exit to be in or near the position of the opening.  
Therefore, Guibert teaches each and every limitation of claim 1, and the claim is rejected as being anticipated by Guibert.  
Regarding claim 19, Applicant repeats the arguments made above regarding claim 1 and further argues that Guibert does not disclose wherein an axis of rotation of the first impeller is coincident with an axis of rotation of the second impeller.  
In response, it is noted that both impellers share a common axis along shaft 31 (see fig. 1) and second impeller 32 drives rotation of first impeller 29; therefore, Guibert teaches each and every limitation of claim 19, and the claim is rejected as being anticipated by Guibert. 
Regarding claim 22, Applicant repeats the arguments made above regarding claim 1 and further argues that Guibert does not disclose wherein rotation of the first impeller causes the product to dispense from the first opening, exiting the device separate from the fluid.  
In response, it is noted that the device of Guibert is not interpreted to comprise the nozzle 10; therefore, the first impeller causes the product to dispense from the first opening, while the fluid exits at opening 15.  Therefore, Guibert teaches each and every limitation of claim 22, and the claim is rejected as being anticipated by Guibert.
Applicant argues that Gunzel, Jr. does not disclose that granular product exits the device through the first opening of the first chamber since the material does not exit the device from the particulate tube 56.
In response, it is noted that the features upon which applicant relies (i.e., that the granular material exits the device from opening 11) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, the term “through” is construed to mean “by way of”, consistent with the definition found in the American Heritage dictionary, and during normal operation of the device all the granular material exiting the device does so by way of opening 11 (see col. 2, ln. 29-32).  The term “from” used in Applicant’s arguments, but not recited by the claim, indicates a specified place of exit, in particular the opening.  Therefore, Gunzel, Jr. teaches each and every limitation of claim 1, and the claim is rejected as being anticipated by Gunzel, Jr.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752